       Case 1:20-cv-00360-LEK-ATB Document 22 Filed 05/14/20 Page 1 of 1


admitted to practice in:
New York; New Jersey;
                                 James M. Maloney
United States Supreme Court;        Attorney at Law
U.S. Courts of Appeals for the
Second and Third Circuits;        Proctor in Admiralty                   TEL: (516) 767-1395
U.S. District Courts for the                                             FAX: (516) 708-1395
Eastern District of Texas,
District of New Jersey,
Northern District of Florida,                                            e-mail address:
Northern District of Illinois,
District of Connecticut, and                                          maritimelaw@nyu.edu
Northern, Southern & Eastern            P.O. Box 551
Districts of New York; U.S.
Court of International Trade;        33 Bayview Avenue
U.S. Court of Federal Claims.
                                 Port Washington, NY 11050

                                           May 14, 2020
Via ECF
                                     Re:     Dark Storm Industries LLC et al. v.
                                             Cuomo et al., 20-cv-360
Hon. Lawrence E. Kahn
United States District Judge
United States District Court for the Northern District of New York

Dear Judge Kahn:

      I represent the plaintiffs in the above-captioned matter, and write in response to Your
Honor’s text order entered yesterday.

        Because of the urgency and constitutional importance of this matter in which a
corporation with delegated sovereign authority has made a determination that has the effect of
depriving citizens throughout the state of any opportunity to purchase firearms or ammunition for
home defense during this crisis, Plaintiffs wish to proceed with their motion for partial summary
judgment as quickly as possible. Accordingly, Plaintiffs would prefer to pursue the motion as
filed under the Court’s usual procedure rather than to withdraw or recast it.

        If the moving papers are considered as filed today rather than nunc pro tunc, the return
date would be 31 days later, on Monday, June 15. Plaintiffs respectfully request, however, that
Your Honor shorten the timetable of motion submission, but without prejudice to Defendants’
time to respond. With a return date of June 15, their response would be due 17 days earlier, on
May 29, a Friday. Plaintiffs would submit their reply by the following Monday, June 1, if the
motion could be deemed fully submitted at that time and ready for the Court’s consideration.

       Thank you for considering this request. It is submitted that a shortened timetable on this
motion would be in the interests of justice.

                                                                        Respectfully,
                                                                     James M. Maloney

cc: all counsel via ECF
